Citation Nr: 0327152	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left middle finger.

2.  Entitlement to service connection for residuals of trench 
feet.

3.  Entitlement to service connection for a skin disability 
characterized by head sores and lymph node swelling.

4.  Entitlement to service connection for bilateral ankle 
disabilities.

5.  Entitlement to service connection for bilateral knee 
disabilities.

6.  Entitlement to service connection for residuals of a low 
back injury.

7.  Entitlement to service connection for residuals of a left 
shoulder injury.

8.  Entitlement to service connection for bilateral hearing 
loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the benefits sought.  

In March 2000, the veteran requested that he be scheduled for 
a personal hearing with a hearing officer at the RO.  In an 
April 2000 letter, he was informed that the hearing would be 
postponed until a VA examination was scheduled.  
Subsequently, he was informed that an examination would not 
be scheduled, and he was asked to contact the RO if he still 
wanted a hearing.  He was mailed a supplemental statement of 
the case in September 2001 and a hearing request form 
explaining all his options for hearings was included.  The 
veteran did not submit a request for a hearing; hence, the 
Board has concluded that he no longer wished to appear for 
such hearing.  

The issues of entitlement to service connection for residuals 
of trench feet, residuals of a low back injury, and bilateral 
hearing loss will be addressed in the Remand portion of this 
decision.  

In his Written Brief Presentation, the veteran's 
representative raised the issue of entitlement to service 
connection for residuals of an injury to the right little 
finger.  This issue has not been adjudicated the RO and is 
not currently before the Board.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran was treated for razor bumps and infections on 
his face and scalp in service.  

2.  The medical evidence shows that the veteran's currently 
has a waxing and waning skin and scalp (follicular) infection 
related to service.   

3.  The veteran was treated for a left shoulder injury in 
service.  

4.  The medical evidence shows that the veteran's currently 
diagnosed left shoulder disability is related to the injury 
he sustained in service.  

5.  The medical evidence shows that the veteran does not have 
bilateral ankle disabilities, bilateral knee disabilities, or 
residuals of a fracture of the left middle finger.  

CONCLUSIONS OF LAW

1.  A chronic infected follicular rash on the head was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  

2.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

3.  Residuals of a fracture of the left middle finger were 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  

4.  Bilateral ankle disabilities were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

5.  Bilateral knee disabilities were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters apprised the veteran of 
the information and evidence needed to substantiate his 
claims, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  In 
particular, a June 2001 letter, the veteran was informed of 
the enactment of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  
It was noted that he should identify any outstanding 
treatment reports because evidence of a current disability 
was required to support his claims.  Additionally, he was  
informed that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records have been received and 
are included in the record.  He was afforded the necessary VA 
examinations and opinions were obtained.  He did not identify 
any private medical evidence in support of his claims.  There 
is no indication that there exists any evidence which has a 
bearing on the issues adjudicated here that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

A.  Skin Disability Characterized by Head Sores and Lymph 
Node Condition

Service medical records show that the veteran was treated on 
several occasions for bumps and pustules on his scalp and 
face after he shaved.  The assessment was folliculitis.  He 
was placed on a shaving profile.  

Upon VA examination in June 2002, the veteran was diagnosed 
with an infected follicular rash which was present on his 
face, cheeks, whisker areas, base of the skull and the scalp.  
His lymph nodes were swollen.  The examiner reviewed the 
claims folder and concluded that the veteran had a waxing and 
waning skin and scalp (follicular) infection due to the use 
of an unsterilized razor in service and that his swollen 
lymph nodes were a reaction to the local infection.  

Based on this evidence, the Board concludes that the veteran 
has satisfied the requirements to establish service 
connection for a chronic infected follicular head rash.  
There is medical evidence of treatment for the condition in 
service, medical evidence of a current disability, and 
medical evidence of a nexus between the current disability 
and the veteran's military service.  Consequently, service 
connection is warranted.  The Board notes that the veteran 
had filed a separate claim for service connection for a lymph 
node condition.  However, the medical evidence shows that 
this is actually a symptom associated with the infected 
follicular rash rather than a disability in and of itself.  
Therefore, a separate grant of service connection is not 
appropriate.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

B.  Residuals of a Left Shoulder Injury

Service medical records show that the veteran was treated for 
a left shoulder injury in September 1992.  He reported that 
some weapons came down on his shoulder while he was inside a 
track vehicle.  Clinical evaluation revealed decreased range 
of motion on abduction and increased pain.  The clavicle was 
very tender to palpation.  The assessment was contusion of 
the left shoulder.  

Upon VA examination in June 2002, the veteran reported a 
history of a left shoulder injury in service.  Currently, he 
complained of pain and tenderness around the 
acromioclavicular joint.  Clinical evaluation revealed 
abduction to 110 degrees, flexion to 130 degrees, and 
external rotation to 35 degrees.  There was tenderness at the 
acromioclavicular joint.  X-rays showed some irregularity of 
the acromioclavicular joint with some narrowing and inferior 
spurring of the clavicle at the joint.  The examiner opined 
that the veteran's current left shoulder disability was 
related to an injury he sustained in service.  

Based on this evidence, the Board concludes that with the 
resolution of reasonable doubt in favor of the veteran,  the 
veteran has satisfied the requirements to establish service 
connection.  There is medical evidence of treatment for a 
left shoulder injury in service, medical evidence of a 
current left shoulder disability, and medical evidence of a 
nexus between the current disability and an injury in 
service.  Although the injury documented in service and the 
injury described by the veteran during his VA examination 
appear to be different events, given the veteran's complaints 
and the fact an injury is documented in service, a reasonable 
doubt is raised as to the relationship between current 
disability and service.  Resolving that doubt in the 
veteran's favor, service connection for a left shoulder 
disability is warranted.  

B.  Left Middle Finger, Bilateral Ankle, and Bilateral Knee 
Disabilities

The veteran has asserted that he has a left middle finger 
disability, bilateral ankle disabilities, and bilateral knee 
disabilities.  At a VA examination in June 2002, he 
complained of weak ankles, weak knees, and a fracture of the 
left middle finger in service.  The examiner noted that the 
veteran's complaints of weak ankles and knees were a 
generalized statement that he did not have knee or ankle 
injuries in service but that they had begun to ache in 
service.  Also, the veteran claimed he did not have full 
flexion in his left middle finger.  However, upon clinical 
evaluation, the examiner concluded that the veteran did not 
have any current disability of the left middle finger, his 
knee, or his ankles.  X-rays of the hand did not show any 
evidence of a bone injury.  Each individual joint of the long 
finger demonstrated normal motion although he was reluctant 
to fully curl it into his palm due to pain.  Nevertheless, 
there was no evidence of any swelling in the finger, and upon 
repetitive motion, his finger continued to get closer to the 
distal palmar crease.  Additionally, he had full range of 
motion in both ankles and both knees.  There was no swelling 
in the joints and no tenderness.  The knees demonstrated good 
stability.  

The veteran's complaints, therefore, have not been supported 
by clinical findings or diagnoses.  In the absence of proof 
of a present disorder, service connection cannot be 
established.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Furthermore, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

To the extent that the appellant offers his own opinion that 
he has a left middle finger disability, bilateral ankle 
disabilities, and bilateral knee disabilities , the Board 
notes that his opinion is not probative on the issue.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
Board concludes that service connection for these 
disabilities may not be granted.  


ORDER

Service connection for a chronic infected follicular rash on 
the head is granted.

Service connection for a left shoulder disability is granted.  

Service connection for residuals of a left middle finger 
injury is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a bilateral knee disability is denied.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the issues of entitlement to service connection 
for residuals of trench foot, residuals of a low back injury, 
and bilateral hearing loss are not yet ready for appellate 
disposition.  

In the present case, the veteran was afforded a VA 
examination in June 2002; however, not all of his 
disabilities were discussed in order for a decision to be 
rendered on the three remaining issues.  Accordingly, 
additional examination is necessary and the case is REMANDED 
for the following development:

1.  It should be ensured that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 07010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be requested to 
provide the names and addresses of all 
medical care providers (VA and private) 
who have treated him for bilateral 
hearing loss, residuals of trench foot, 
and residuals of a low back injury since 
his discharge from service. Copies of 
identified records should be obtained.  

3.  The veteran should be afforded VA 
examinations to ascertain whether he has 
a low back disability and/or residuals of 
a cold weather injury, particularly to 
the feet, and if so, whether these 
disabilities are related to the veteran's 
military service.  Likewise the veteran 
should be afforded a VA audiology 
examination to ascertain whether he has 
hearing loss disability by VA standards, 
and if so, the examiner should opine 
whether it is related to the veteran's 
service.  The claims folder should be 
made available to the examiners for 
review before the examinations.  

4.  Upon completion of the above, the 
claims should be re-adjudicated.  If any 
of the determinations remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



